            8:19-cv-00309 Doc # 1 Filed: 07/12/19 Page 1 of 4 - Page ID # 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                          )
                                                   )
            Petitioner,                            )
                                                   )
            v.                                     ) Civil Action No. 8:19CV309
                                                   )
JENNY GILMORE, as Member of                        )
COMPLETE CALL SOLUTIONS, LLC,                      )
                                                   )
            Respondent.                            )

        PETITION TO ENFORCE INTERNAL REVENUE SERVICE SUMMONS

       The United States of America, on behalf of its agency, the Internal Revenue Service, by

the undersigned Assistant United States Attorney, avers to this Court as follows:

       1.        This is a proceeding brought pursuant to the provisions of sections 7402(b) and

7604(a) of Title 26, U.S.C., to judicially enforce an Internal Revenue Service summons.

       2.        Danielle L. Platt is a duly commissioned Revenue Officer of the Internal Revenue

Service employed in the Small Business/Self-Employed Collection Operations of the Office of

the Field Collection Northwest Area, Internal Revenue Service, and is authorized to issue an

Internal Revenue Service summons pursuant to the authority contained in Section 7602 of Title

26 U.S.C., and Treasury Regulation Section 301.7602-1, 26 C.F.R. § 301.7602-1.

       3.        The respondent, Jenny Gilmore, as Member of Complete Call Solutions LLC,

resides at 7002 S. 140th Ave., Omaha, NE 68138, within the jurisdiction of this Court.

       4.        Revenue Officer Platt is conducting an investigation into the tax liability of

Complete Call Solutions LLC for the years 2015, 2016, and 2017, as set forth in the Declaration

of Revenue Officer Danielle L. Platt attached hereto as Exhibit A.
             8:19-cv-00309 Doc # 1 Filed: 07/12/19 Page 2 of 4 - Page ID # 2



       5.       The respondent, Jenny Gilmore, as Member of Complete Call Solutions LLC, is

in possession and control of testimony, books, records, papers, and other data which are relevant

to the above-described investigation.

       6.       On December 13, 2018, an Internal Revenue Service summons was issued by

Revenue Officer Danielle L. Platt directing the respondent, Jenny Gilmore, as Member of

Complete Call Solutions LLC, to appear before Revenue Officer Platt on January 30, 2019, at

9:00 a.m. at 100 Centennial Mall No., Room 160, Lincoln, NE 68508, to testify and to produce

the books, records, and other documents demanded in the summons. An attested copy of the

summons was hand delivered to the respondent, Jenny Gilmore, by Revenue Officer Danielle L.

Platt, on December 18, 2018. The summons is attached hereto and incorporated herein as

Exhibit B.

       7.       On January 30, 2019, Revenue Officer Danielle L. Platt was unable to meet with

the respondent as funding for travel was not authorized due to the government shutdown. On

February 7, 2019, Revenue Officer Platt provided the respondent, Jenny Gilmore, with a letter

rescheduling the appointment to February 12, 2019, at 11:00 a.m.

       8.       On February 12, 2019, the respondent, Jenny Gilmore, appeared but refused to

comply with the summons by not producing the books, records, and other documents demanded

in the summons or by not giving testimony as to the matters requested in said summons. An

extension was granted until February 27, 2019.

       9.       On February 27, 2019, the respondent, Jenny Gilmore, as Member of Complete

Call Solutions LLC, appeared but refused to comply with the summons by not producing the

books, records, and other documents demanded in the summons or by not giving testimony as to

the matters requested in said summons. Respondent’s refusal to comply with the summons

                                             - 2 -
             8:19-cv-00309 Doc # 1 Filed: 07/12/19 Page 3 of 4 - Page ID # 3



continues to date as set forth in the Declaration of Revenue Officer Danielle L. Platt attached

hereto as Exhibit A.

       10.      The books, papers, records, or other data sought by the summons are not already

in possession of the Internal Revenue Service.

       11.      All administrative steps required by the Internal Revenue Code for the issuance of

a summons have been taken.

       12.      It is necessary to obtain the testimony and examine the books, papers, records, or

other data sought by the summons in order to properly investigate the federal tax liability of

Complete Call Solutions LLC for the years 2015, 2016, and 2017, as is evidenced by the

Declaration of Danielle L. Platt attached hereto and incorporated herein as part of this petition.

       WHEREFORE, petitioner respectfully prays:

       1. That the Court issue an order directing the respondent, Jenny Gilmore, as Member of

Complete Call Solutions LLC, to show cause, if any, why respondent should not comply with

and obey the aforementioned summons and each and every requirement thereof.

       2. That the Court enter an order directing the respondent, Jenny Gilmore, as Member of

Complete Call Solutions LLC, to obey the aforementioned summons and each and every

requirement thereof by ordering the attendance, testimony, and production of the books, papers,

records, or other data as is required and called for by the terms of the summons before Revenue

Officer Danielle L. Platt or any other proper officer or employee of the Internal Revenue Service

at such time and place as may be fixed by Revenue Officer Platt, or any other proper officer or

employee of the Internal Revenue Service.

       3. That the United States recover its costs in maintaining this action.

       4. That the Court grant such other and further relief as is just and proper.

                                              - 3 -
         8:19-cv-00309 Doc # 1 Filed: 07/12/19 Page 4 of 4 - Page ID # 4



                                           JOSEPH P. KELLY
                                           United States Attorney

                                     By:   s/ Laurie A. Kelly
                                           LAURIE A. KELLY, MA Bar 557575
                                           Assistant U.S. Attorney
                                           1620 Dodge Street, Suite 1400
                                           Omaha, NE 68102-1506
                                           Tel: (402) 661-3700
                                           Fax: (402) 661-3081
                                           Email: laurie.kelly@usdoj.gov

Date: July 12, 2019




                                     - 4 -
8:19-cv-00309 Doc # 1-1 Filed: 07/12/19 Page 1 of 3 - Page ID # 5




                                                        EXHIBIT
                                                            A
8:19-cv-00309 Doc # 1-1 Filed: 07/12/19 Page 2 of 3 - Page ID # 6
8:19-cv-00309 Doc # 1-1 Filed: 07/12/19 Page 3 of 3 - Page ID # 7
8:19-cv-00309 Doc # 1-2 Filed: 07/12/19 Page 1 of 2 - Page ID # 8




                                          EXHIBIT
                                              B
8:19-cv-00309 Doc # 1-2 Filed: 07/12/19 Page 2 of 2 - Page ID # 9
